DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 1, 3-5, 7 and 9 are objected to because of the following informalities:
A.	Limitations “the interior” as recited in claim 1, lines 4-5 should read “an interior”.
B.	Limitations “the axial” as recited in claim 1, line 9 should read “an axial”.
C.	 Limitations “the axial” as recited in claim 3, line 1 should read “an axial”.
D.	Limitations “column” as recited in claim 3, line 3 should read “column shape”.
E.	Limitations “the cross-sectional” as recited in claim 4 lines 1-2 should read “a cross-sectional”.
F.	Limitations “the cross-sectional” as recited in claim 4 lines 2-3 should read “a cross-sectional”.
G.	Limitations “the cross-section” as recited in claim 4 lines 3-4 should read “a cross-section”.
H.	Limitations “thickness” as recited in claim 5, line 1 should read “a thickness”.
I.	Limitations “the vane” as recited in claim 5, line 2 should read “each of the vane”.
J.	Limitations “the axial” as recited in claim 5, line 3 should read “an axial”.
K.	Limitations “the number” as recited in claim 5, line 3 should read “a number”.
L.	Limitations “the cooling” as recited in claim 7, line 3 should read “the parallel cooling”.
M.	Limitations “lower” as recited in claim 9, line 4 should read “a lower”.
 Appropriate correction is suggested.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A.	Claim 1 recites the limitations "… the overall cooling fin configuration….”.in lines 10-11.
 However, as disclosed in the specification (for example, see Fig. 2, 3a and  3c), 
wherein Fig. 2 shows a configuration providing a shape with six cooling fins, Fig. 3a 
shows the same with three cooling fins and Fig. 3c shows the same with one cooling fin. It is unclear from the claim language above, whether the shape of the overall 
cooling fin configuration applies to a single fin configuration or a multiple fin configuration? 
B.	Claim 3 recites the limitation "the height" in line 3.  
There is insufficient antecedent basis for this limitation in the claim.
C.	Claim 8 recites the limitation "the spiral directions" in line 3.  
		There is insufficient antecedent basis for this limitation in the claim.

the spiral directions of the vane parts" in line 3.  
		However, the above claim language is unclear. Should the claim language include “spiral-formed configuration of the vane parts” or “spiral flow path formed by the vane parts”?
Allowable Subject Matter
4.	Claims 1-9 might be allowed if rewritten to overcome the claim objections and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) rejections set forth above.
 
					Reasons for Allowance  
5.	Examiner's statement of reasons for allowance would be incorporated in the next office action in light of the claim amendments overcoming the claim objections and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) rejections set forth above.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-
1663. The examiner can normally be reached on 10:30AM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lynne Gurley can be reached on 2-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAN or Public PAG. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 703-308-0956.

 /NITIN PAREKH/
Primary Examiner, Art Unit 2811